Title: To George Washington from George Walton, 22 August 1789
From: Walton, George
To: Washington, George



Sirs
Augusta [Ga.] 22 August 1789

The enclosed copy of an affidavit, the original of which is deposited in our archives, is one among the many proofs existing of the unfriendly conduct of the Spaniards with respect to our black people—It is transmitted to you to form a part of the documents which it is expected you will make the foundation of some discussions with the Spanish Minister before the rising of the National legislature. I am, Sirs, Your most obedient Servant,

Geo. Walton.

